 


110 HRES 1272 EH: Honoring and recognizing Alice Mary Robertson who, while a Member of Congress, became the first woman to preside over the floor of the House of Representatives.
U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1272 
In the House of Representatives, U. S.,

October 2, 2008
 
RESOLUTION 
Honoring and recognizing Alice Mary Robertson who, while a Member of Congress, became the first woman to preside over the floor of the House of Representatives. 
 
 
Whereas Alice Mary Robertson was born on January 2, 1854, in the Tullahassee Mission, Creek Nation, Indian Territory, now known as Tullahassee, Oklahoma; 
Whereas Alice Mary Robertson was an American educator, social worker, government official, and politician; 
Whereas Alice Mary Robertson was the 2nd woman to serve in Congress and the 1st from the State of Oklahoma; 
Whereas Alice Mary Robertson was a clerk in the Bureau of Indian Affairs from 1873 to 1879, later returning to Indian Territory and teaching in Tullahassee and the Carlisle Indian Industrial School; 
Whereas Alice Mary Robertson established the Nuyaka Mission, taught in Okmulgee, Oklahoma, and was in charge of a Presbyterian boarding school for Native American girls, now the University of Tulsa; 
Whereas Alice Mary Robertson was appointed by President Theodore Roosevelt as the 1st government supervisor of Creek Indian schools from 1900 to 1905, and later the postmaster of Muskogee, Oklahoma, from 1905 to 1913; 
Whereas Alice Mary Robertson’s canteen service to the troops during World War I later led to the formation of the Muskogee Chapter of the American Red Cross; 
Whereas Alice Mary Robertson was elected by the 2nd District of Oklahoma as a Republican Representative to the 67th Congress, from 1921 to 1923, serving on the Committee on Indian Affairs, the Committee on Expenditures in the Interior Department, and the Committee on Woman Suffrage; 
Whereas Alice Mary Robertson helped secure the building of a veteran’s hospital in Muskogee, following the creation of the Veterans Bureau in 1921; 
Whereas Alice Mary Robertson became the 1st woman to preside over the House of Representatives on July 20, 1921, when she presided over a roll call vote on S.J. Res. 34; and 
Whereas Alice Mary Robertson was a devoted teacher for the Creek Nation and helped the community through her translation of portions of the Scriptures and texts: Now, therefore, be it  
 
That the House of Representatives recognizes Alice Mary Robertson for her spirit of service and dedication to her country, and honors her as a great American in recognition of her contributions to the State of Oklahoma and nationwide in the House of Representatives. 
 
Lorraine C. Miller,Clerk.
